


Exhibit 10(a)2




BASE SALARIES OF NAMED EXECUTIVE OFFICERS


THE SOUTHERN COMPANY


The following are the annual base salaries, effective March 1, 2015, unless
otherwise noted, of the Chief Executive Officer and Chief Financial Officer of
The Southern Company (the “Company”) and certain other executive officers of the
Company who served during 2014.




Thomas A. Fanning
Chairman, President and Chief Executive Officer


$1,250,000
Art P. Beattie
Executive Vice President and Chief Financial Officer


$700,438
W. Paul Bowers
Executive Vice President of the Company,
President and Chief Executive Officer of Georgia Power Company


$814,895
Kimberly S. Greene
Executive Vice President and Chief Operating Officer


$666,250
Stephen E. Kuczynski
President and Chief Executive Officer of
Southern Nuclear Operating Company


$708,496
Charles D. McCrary*
Executive Vice President of the Company,
President and Chief Executive Officer of Alabama Power Company


$803,247





*
Retired May 1, 2014. Salary shown was Mr. McCrary’s salary effective March 1,
2014.





